 

Exhibit 10.13

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of the
4th day of June, 2018 (the “Effective Date”) by and between Champion Home
Builders, Inc. (the “Company”) and Laurie Hough (the “Executive”).

 

WHEREAS, the Executive is possessed of certain experience and expertise that
qualify her to provide the direction and leadership required by the Company and
its Affiliates; and

 

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its Senior Vice President and Chief
Financial Officer and the Executive wishes to accept such employment;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

 

1.Employment.  Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts, employment.

 

2.Term.  The Executive’s employment hereunder shall continue until terminated in
accordance with Section 5 hereof. Such period is hereafter referred to as the
“Term.”

 

3.Capacity and Performance.

 

(a)During the Term, the Executive shall serve the Company as its Senior Vice
President and Chief Financial Officer.

 

(b)During the Term, the Executive shall be employed by the Company on a
full-time basis and shall perform the duties and responsibilities of her
position, and such other duties and responsibilities on behalf of the Company
and its Affiliates as reasonably may be designated from time to time by the
Chief Executive Officer of the Company (the “CEO”) or the Board of Directors of
Skyline Champion Corporation (the “Board”).

 

(c)During the Term, the Executive shall devote her full business time and her
best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of her duties and responsibilities hereunder.  The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except as may be expressly approved in advance by the CEO in writing.

 

4.Compensation and Benefits.  As compensation for all services performed by the
Executive during the Term and subject to the Executive’s performance of her
duties and obligations to the Company and its Affiliates, pursuant to this
Agreement or otherwise, the Company shall provide the Executive with the
following compensation and benefits:

 

(a)Base Salary. During the Term, the Company shall pay the Executive a base
salary at the rate of Three Hundred and Seventy-Five Thousand Dollars ($375,000)
per annum, payable in accordance with the payroll practices of the Company and
subject to increases from time to time by the Board, in consultation with the
CEO, in the Board’s sole discretion (such base salary, as from time to time
increased, the “Base Salary”). The Board, in consultation with the CEO, shall
review the Base Salary and Target Bonus (as defined below) at least once during
each fiscal year during the Term, in light of factors including the Company’s
performance and profitability, the individual performance of the Executive,
compensation for similarly situated executives at peer companies, and such other
metrics as it deems reasonable and appropriate, in its sole discretion.

 

--------------------------------------------------------------------------------

 

 

(b)Annual Bonus.  For each fiscal year completed during the Term (including, for
the avoidance of doubt, the 2019 fiscal year), the Executive shall be eligible
to participate in such annual bonus plan as may be established by the Company
for its executives generally, as in effect from time to time. The Executive’s
annual target bonus shall be seventy- five percent (75%) of the Base Salary (the
“Target Bonus”), with a maximum annual bonus of one hundred and fifty percent
(150%) of the Base Salary, with the actual amount of her bonus, if any, to be
determined by the Board, in consultation with the CEO, in accordance with the
Executive’s performance against performance objectives for Executive and for the
Company set by the Board in consultation with the CEO. Other than provided for
in Sections 5(a), 5(b), 5(d) and 5(e), the Executive, in order to be eligible to
earn an annual bonus for any fiscal year occurring during the Term hereof, must
be employed on the date payment of annual bonuses for that fiscal year is made
to Company executives generally.

 

(c)Equity Incentive.  Champion Enterprises Holdings, LLC and the  Executive have
entered into that certain Champion Enterprises Holdings, LLC Amended and
Restated Officer Class C Unit Award Agreement and the Stock Restriction
Agreement attached thereto as Appendix 1, which shall govern the terms and
conditions of the “Restricted Shares” set forth therein.

 

(d)Vacations. During the Term, the Executive shall be entitled to earn vacation
at the rate of four (4) weeks per year, to be taken at such times and intervals
as shall be determined by the Executive, subject to the reasonable business
needs of the Company. Vacation shall otherwise be governed by the policies of
the Company, as in effect from time to time.

 

(e)Other Benefits.  During the term hereof, the Executive shall be entitled to
participate in any and all employee benefit plans from time to time in effect
for employees of the Company generally, except to the extent any such employee
benefit plan is in a category of benefit otherwise provided to the Executive
(e.g., a severance pay plan). Such participation shall be subject to the terms
of the applicable plan documents and generally applicable Company
policies.  Except as otherwise provided in any plan or agreement or as
prohibited by law, the Company may alter, modify, add to or terminate its
employee benefit plans at any time as it, in its sole judgment, determines to be
appropriate, without recourse by the Executive.

 

(f)Business Expenses and In-Kind Benefits.  The Company shall pay or reimburse
the Executive for all reasonable business expenses incurred or paid by the
Executive in the performance of her duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board and to such reasonable substantiation and documentation as may be
specified by the Company from time to time. Any reimbursement of expenses or the
provision of any in-kind benefits that would constitute nonqualified deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (along with the rules and regulations thereunder, “Section 409A”), shall
be subject to the following additional rules: (A) no reimbursement of any such
expense, or provision of any in-kind benefit, shall affect the Executive’s right
to reimbursement of any other such expense, or the provision of any other
in-kind benefit, in any other taxable year; (B) reimbursement of the expense
shall be made, if at all, not later than the end of the calendar year following
the calendar year in which the expense was incurred; and (C) the right to
receive reimbursements or in-kind benefits shall not be subject to liquidation
or exchange for any other benefit.

 

-2-

--------------------------------------------------------------------------------

 

5.Termination of Employment and Severance Benefits. The Executive’s employment
hereunder shall terminate under the circumstances specified in this Section 5.
The effective date of any such termination of employment is hereinafter referred
to as the “Termination Date”.

 

(a)Death.  In the event of the Executive’s death during the Term, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, the Executive’s estate shall be entitled to receive: (i) (A) any
Base Salary earned but not paid during the final payroll period of the
Executive’s employment through the date of termination, including pay for any
vacation time earned but not used through the date of termination, payable in
accordance with the Company’s regular payroll practices on the Company’s next
regular pay date following the Termination Date (or earlier, if so required by
applicable law) and (B) any business expenses incurred by the Executive but
un-reimbursed on the date of termination, provided that such expenses and
required substantiation and documentation are submitted within sixty (60) days
of termination, that such expenses are reimbursable under Company policy, and
that any such expenses subject to the last sentence of Section 4(f) shall be
paid not later than the deadline specified therein (all of the foregoing,
subject to the timing of payment rules therein, “Final Compensation”) and (ii)
any annual bonus compensation awarded for the fiscal year immediately preceding
the year in which termination of employment occurs, but unpaid on the
Termination Date, payable at the same time as bonuses are paid to Company
executives generally; provided, however, that if paying such amount on the date
on which bonuses are paid to Company executives generally would result in an
additional tax on the Executive or her estate under Section 409A, then such
bonus shall be payable no later than June 15 of the year of the Termination
Date. The Company shall have no further obligation to the Executive hereunder.

 

(b)Disability.

 

(i)The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled during her
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of her duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation, for ninety (90) days during any
period of three hundred and sixty-five (365) consecutive calendar days. In the
event of such termination, the Company shall have no further obligation to the
Executive, other than for payment of (i) Final Compensation and (ii) any annual
bonus compensation awarded for the fiscal year immediately preceding the year in
which termination of employment occurs, but unpaid on the Termination Date,
payable at the same time as bonuses are paid to Company executives generally;
provided, however, that if paying such amount on the date on which bonuses are
paid to Company executives generally would result in an additional tax on the
Executive or her estate under Section 409A, then such bonus shall be payable no
later than June 15 of the year of the Termination Date.

 

(ii)The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability.  Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(e), to
the extent permitted by the then-current terms of the applicable benefit plans,
until the Executive becomes eligible for long-term disability income benefits
under the Company’s long-term disability income plan or until the termination of
her employment, whichever shall first occur.  Notwithstanding anything in this
Section 5(b)(ii) to the contrary, and for the avoidance of doubt, the
combination of Base Salary and short-term disability income benefits (if any)
during the period of Executive’s disability shall not exceed the amount of
compensation and benefits that the Executive would have received during such
period had the Executive been actively at work during such period.

-3-

--------------------------------------------------------------------------------

 

 

(iii)While receiving long-term disability income payments under the Company’s
long-term disability income plan, the Executive shall not be entitled to receive
any Base Salary under Section 4(a) hereof, but shall continue to participate in
Company benefit plans in accordance with Section 4(e) and subject to the terms
of such plans, until the termination of her employment.

 

(iv)If any question shall arise as to whether during any period the Executive is
disabled through any illness, injury, accident or condition of either a physical
or psychological nature so as to be unable to perform substantially all of her
duties and responsibilities hereunder, the Executive may, and at the request of
the Company shall, submit to a medical examination by a physician selected by
the Company to whom the Executive or her duly appointed guardian, if any, has no
reasonable objection to determine whether the Executive is so disabled and such
determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Executive shall fail to submit to
such medical examination, the Company’s determination of the issue shall be
binding on the Executive.

 

(c)By the Company for Cause.  The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in its reasonable judgment, shall constitute Cause for
termination:

 

(i)refusal or failure to perform (other than by reason of disability), or
material negligence in the performance of the Executive’s duties and
responsibilities to the Company or its Affiliates, which refusal or failure to
perform or material negligence is not cured within 30 days after written notice
from the Company or such Affiliates;

 

(ii)commission of, indictment for, conviction of or plea of guilty or nolo
contendere to a felony or any crime involving moral turpitude, fraud,
embezzlement or theft;

 

(iii)breach of fiduciary duties (including a violation of the Company’s or any
of its Affiliate’s code of ethics) on the part of the Executive;

 

(iv)gross negligence or willful misconduct in the performance of employment,
which negligence or misconduct is not cured within 30 days after written notice
from the Company, and which willful act or misconduct could reasonably be
expected to be injurious to the financial condition or business reputation of
the Company or any of its Affiliates;

 

(v)the material breach by Executive of any provision of any agreement to which
such Executive and the Company or any or its Affiliates are party; or

 

(vi)breach by the Executive of the terms of Schedule 1 to this Agreement (the
“Restrictive Covenants”).

 

Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation to the Executive, other
than for her Final Compensation.

-4-

--------------------------------------------------------------------------------

 

 

(d)By the Company Other than for Cause.

 

(i)The Company may terminate the Executive’s employment hereunder other than for
Cause at any time upon written notice to the Executive.

 

(ii)In the event of the Executive’s Separation from Service pursuant to this
Section 5(d), in addition to Final Compensation, the Executive will be entitled
to the following payments and benefits, provided that the Executive satisfies
all conditions to such entitlement, including without limitation, continued
compliance with the Restrictive Covenants and signing and returning to the
Company a timely and effective Employee Release in accordance with subsection
(iii) below:

 

 

(A)

Until the conclusion of a period of the twelve (12) months following the
Termination Date, the Company shall continue to pay the Executive the Base
Salary at the rate in effect on the Termination Date, and, subject to any
employee contribution applicable to the Executive on the Termination Date, shall
continue to contribute to the premium cost of the Executive’s participation in
the Company’s group medical and dental plans at the same rate as is in effect
for active employees of the Company, provided that the Executive is entitled to
continue such participation under applicable laws and plan terms.

 

(B)

Executive shall be paid any annual bonus compensation awarded for the fiscal
year immediately preceding the year in which termination of employment occurs,
but unpaid on the Termination Date.  Such bonus shall be payable in the year of
the Termination Date at the same time as bonuses are paid to Company executives
generally; provided, however, that if paying such amount on the date on which
bonuses are paid to Company executives generally would result in an additional
tax on the Executive or her estate under Section 409A, then such bonus shall be
payable no later than June 15 of the year of Termination Date.

 

(iii)Any obligation of the Company to the Executive hereunder, other than for
her Final Compensation, is conditioned, however, on the Executive’s timely and
effective execution of the form of release included with this Agreement as
Exhibit A, by the deadline specified therein (any such release submitted by such
deadline, the “Employee Release”) and delivering it to the Company not later
than the deadline specified therein, which shall not be later than the sixtieth
(60th) calendar day following the date of her Separation from Service.  Subject
to Section 5(g) below, severance pay to which the Executive is entitled
hereunder shall be payable in accordance with the normal payroll practices of
the Company, with the first payment, which shall be retroactive to the day
immediately following the Termination Date, being due and payable on the
Company’s next regular payday for executives that follows the expiration of
sixty (60) calendar days from the Termination Date. The Release of Claims
required for separation benefits in accordance with this Section 5(d) or Section
5(e) creates legally binding obligations on the part of the Executive and the
Company therefore advises the Executive to seek the advice of an attorney before
signing it.

 

-5-

--------------------------------------------------------------------------------

 

(e)By the Executive for Good Reason.

 

(i)The Executive may terminate her employment hereunder for Good Reason (A) by
providing notice to the Company specifying in reasonable detail the condition
giving rise to the Good Reason no later than thirty (30) days following the
occurrence of that condition; (B) by providing the Company a period of thirty
(30) days to remedy the condition and so specifying in the notice and (C) by
terminating her employment for Good Reason within thirty (30) days following the
expiration of the period to remedy if the Company fails to remedy the condition.

 

(ii)For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any one or more of the following conditions without the Executive’s
consent:  (A) a material adverse change in the Executive’s responsibilities,
duties and/or authority that, taken as a whole, constitutes a breach of Section
3(a) hereof and effectively constitutes a demotion; provided, however, that a
change in reporting relationships resulting from a reorganization of the Company
or from a change in the direct or indirect control of the Company (or a
successor corporation) by another corporation and any diminution of the business
of the Company or any of its Affiliates or any sale or transfer of equity,
property or other assets of the Company or any of their Affiliates shall not
constitute “Good Reason,” (B)  material diminution in the Base Salary, or (C) a
change in Executive’s principal work location which is more than fifty (50)
miles from Executive’s principal work location as of the Effective Date;
provided, that, for the avoidance of doubt, Executive’s business-related travel
to Company locations outside of the Executive’s principal work location as of
the Effective Date shall not constitute, or provide the basis for, Good Reason.

 

(iii)In the event of a Separation from Service in accordance with this Section
5(e), and provided that no benefits are payable to the Executive under a
separate severance agreement or an executive severance plan as a result of such
termination or, if any such benefits are payable, that the Executive waives her
rights thereto, then, in addition to Final Compensation, the Executive will be
entitled to the severance benefits provided in Section 5(d)(ii) above; provided
that the Executive satisfies all conditions to such entitlement, including
without limitation the signing and return to the Company of a timely and
effective Employee Release in accordance with Section 5(d)(iii) above.

 

(f)By the Executive Other than for Good Reason.  The Executive may terminate her
employment hereunder at any time upon thirty (30) days’ notice to the Company.
In the event of the Executive’s termination of employment pursuant to this
Section 5(f), the Company may elect to waive all or any part of the period of
notice, and, if the Company so elects, the Company will pay the Executive her
Base Salary for portion of the notice period so waived.  The Company shall have
no further obligation to the Executive, other than for her Final Compensation.

 

(g)Timing of Payments; Definition of “Separation from Service.” If at the time
of the Executive’s Separation from Service the Executive is a “specified
employee,” as hereinafter defined, any and all amounts payable under this
Section 5 in connection with such Separation from Service that constitute
deferred compensation subject to Section 409A, as determined by the Company in
its sole discretion, and that would (but for this sentence) be payable within
six months following such Separation from Service, shall instead be paid on the
date that follows the date of such Separation from Service by six (6) months.
For purposes of this Agreement, “Separation from Service” (and correlative terms
such as “Separate from Service”) shall mean a “separation from service” as
defined in Treas. Regs. § 1.409A-1(h), and the term “specified employee” shall
mean an individual determined by the Company to be a specified employee under
Treas. Regs. § 1.409A-1(i).

-6-

--------------------------------------------------------------------------------

 

 

6.Effect of Termination.  The provisions of this Section 6 shall apply to any
termination of the Executive’s employment hereunder.

 

(a)Other than as described in Sections 5(d) and 5(e), above, payment by the
Company of any Base Salary and contributions to the cost of the Executive’s
continued participation in the Company’s group health and dental plans that may
be due the Executive shall constitute the entire obligation of the Company to
the Executive.  Other than as described in Section 5(d)(ii), above, medical,
dental and other benefits shall terminate pursuant to the terms of the
applicable benefit plans based on the date of the Executive’s Separation from
Service without regard to any continuation of Base Salary or other payment to
the Executive following such Separation from Service, except for any right of
the Executive to continue participation pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) or other applicable law.

 

(b)Provisions of this Agreement shall survive any Separation from Service if so
provided herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Section 7 hereof and the Restrictive Covenants.  The obligation
of the Company to make payments to or on behalf of the Executive under Section
5(d), 5(e) hereof is expressly conditioned upon the Executive’s continued full
performance of her obligations under the Restrictive Covenants. The Executive
recognizes that, except as expressly provided in Section 5(d) or 5(e), no
compensation is earned after the Termination Date.  The Executive’s right to
receive and retain the payments provided under Section 5(d) or 5(e) hereof
(other than for her Final Compensation) are expressly conditioned on her
continued compliance with her obligations under the Restrictive Covenants and
Section 7 hereof.

 

7.Non-Disparagement.  The Executive shall not make or induce other persons or
entities to make any negative statements about the Company, its Affiliates,
employees, past or current partners and shareholders, past or present officers,
directors, managers, products, services, businesses or
reputation.  Notwithstanding the foregoing, truthful statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions taken in connection with such
proceedings) shall not be subject to this Section 7.

 

8.Withholding.  All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

9.Indemnification.  The Company and the Executive shall, simultaneous with the
execution of this Agreement, enter into a directors and officers indemnification
agreement substantially in the form attached hereto as Exhibit B, which shall
provide coverage to the Executive effective as of the closing of the
transactions contemplated by that certain Share Contribution & Exchange
Agreement by and among Skyline Corporation and Champion Enterprises Holdings,
LLC, made and entered into as of January 5, 2018.

 

-7-

--------------------------------------------------------------------------------

 

10.Assignment.  Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Executive is transferred to a position with
any of the Affiliates,  or in the event that the Company shall hereafter effect
a reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

 

11.Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

12.Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

13.Notices.  Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at her last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Chair of the Board, or to such other address as either party
may specify by notice to the other actually received.

 

14.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.

 

15.Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

 

16.Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

 

17.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

18.Governing Law.  This is a Michigan contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of
Michigan without regard to the conflict of laws principles thereof.

 

-8-

--------------------------------------------------------------------------------

 

19.Definitions. The following terms shall have the following meanings for
purposes of this Agreement.

 

(a)“Affiliate” means, with respect to any specified Person at any time, any
other Person that directly or indirectly controls, or is controlled by, or is
under common control with, such specified Person at such time.

 

(b)“Person” means any natural person, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.

 

[Signature page follows immediately.]

-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTI VE:

 

THE COMPANY

 

 

 

 

[g0y4wjhkmdxt000001.jpg]

 

By:

 

 

 

 

 

 

 

Title:

Senior Vice President and General Counsel

 

-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its du Iy authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:

 

THE COMPAN Y

 

 

 

 

 

 

By:

[g0y4wjhkmdxt000002.jpg]

 

 

 

 

 

 

Title:

Senior Vice President and General Counsel

 

-11-

--------------------------------------------------------------------------------

 

Schedule 1

 

Covenants Regarding Competition, Solicitation and Confidentiality Restricted
Activities

 

The Executive agrees that some restrictions on her activities during and after
her service relationship with the Company are necessary to protect the good
will, Confidential Information and other legitimate interests of the Company and
its Affiliates.

 

1.Non-compete, Non-solicitation, Non-disclosure.  During Employment and for
eighteen (18) months after the Executive terminates Employment (the “Restricted
Period”), the Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with the Company or any of its Affiliates within any geographic area in
which the Company or its Affiliates do business or undertake any planning for
any business competitive with the Company or any of its Affiliates in the United
States, the United Kingdom or Canada.  Specifically, but without limiting the
foregoing, the Executive agrees not to engage in any manner in any activity that
is directly or indirectly competitive or potentially competitive with the
business of the Company or any of its Affiliates as conducted or under
consideration at any time during the Executive’s Employment by the Company, and
further agrees not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of the Company or any of its Affiliates for which the
Executive has provided services, as conducted or in planning during her
Employment.  For the purposes of this Schedule 1, the business of the Company
and its Affiliates shall be defined to include all Products and the Executive’s
undertaking shall encompass all items, products and services that may be used in
substitution for Products. The foregoing, however, shall not prevent the
Executive’s passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company.

 

The Executive agrees that, during Employment, she will limit her outside
activity, whether or not competitive with the business of the Company or any of
its Affiliates, so that it does not and, could not reasonably be expected to,
give rise to a conflict of interest or otherwise unreasonably interfere with her
duties and obligations to the Company or any of its Affiliates.

 

The Executive agrees that, during the Restricted Period, the Executive will not
directly or indirectly (a) solicit or encourage any customer of the Company or
any of its Affiliates to terminate or diminish its relationship with them; or
(b) seek to persuade any such customer or prospective customer of the Company or
any of its Affiliates to conduct with anyone else any business or activity which
such customer or prospective customer conducts or could conduct with the Company
or any of its Affiliates; provided that these restrictions shall apply (y) only
with respect to those Persons who are or have been a customer of the Company or
any of its Affiliates at any time within the immediately preceding two year
period or whose business has been solicited on behalf of the Company or any of
the Affiliates by any of their officers, employees or agents within said two
year period, other than by form letter, blanket mailing or published
advertisement, and (z) only if the Executive has performed work for such Person
during her Employment with the Company or been introduced to, or otherwise had
contact with, such Person as a result of her employment or her consultancy with
the Company or one of its

 

-12-

--------------------------------------------------------------------------------

 

Affiliates or has had access to Confidential Information which would assist in
the Executive’s solicitation of such Person.

 

The Executive agrees that during the Restricted Period, the Executive will not,
and will not assist any other Person to, (a) hire or solicit for hiring any
employee of the Company or any of its Affiliates or seek to persuade any
employee of the Company or any of its Affiliates to discontinue employment or
(b) solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish its relationship with
them.  For the purposes of this Schedule 1, an “employee” of the Company or any
of its Affiliates is any person who was such at any time within the preceding
twelve (12) months.

 

The Executive agrees that during the Restricted Period, the Executive will not
provide information about the Company, its Affiliates, their business or the
industries in which they are engaged to any Person (including without
limitation, any organization), whether as an employee, an independent contractor
or otherwise, without the advance written consent of the Company, except
disclosure that is required by law.

 

Until forty-five (45) days after the conclusion of the Restricted Period, the
Executive shall give notice to the Company of each new business activity she
plans to undertake, at least ten (10) days prior to beginning any such
activity.  Such notice shall state the name and address of the Person for whom
such activity is undertaken and the nature of the Executive’s business
relationship(s) and position(s) with such Person. The Executive shall provide
the Company with such other pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Executive’s continued compliance with her obligations under this Schedule 1.

 

2.Confidentiality and Related Matters. The Executive acknowledges that the
Company and its Affiliates continually develop Confidential Information (as
defined herein); that the Executive may have developed or had access to
Confidential Information through her employment and other associations with the
Company and its Affiliates. The Executive agrees that she shall not disclose to
any Person or use any Confidential Information, other than as required for the
proper performance of the services or as required by applicable law after notice
to the Company and a reasonable opportunity for it to seek protection of the
Confidential Information prior to disclosure.  For avoidance of doubt,
“reasonable opportunity” shall be determined under the circumstances, provided
that the Executive shall make every effort to provide notice as expeditiously as
is reasonably possible to the Company. The Executive understands and agrees that
this restriction is in addition to any restrictions to which she is bound as a
result of her prior employment with the Company and that this restriction, as
well as any earlier agreed restrictions, shall continue to apply both during
Employment and thereafter, regardless of the reason for its termination.

 

All documents, records, disks and other media of every kind and description
containing Confidential Information, and all copies, (the “Documents”), whether
or not prepared by the Executive, shall be the sole and exclusive property of
the Company. The Executive shall return to the Company no later than the date on
which her Employment terminates, and at such earlier time or times as the
Company may specify, all Documents as well as all other property of the Company
and its Affiliates, then in the Executive’s possession or control.

 

-13-

--------------------------------------------------------------------------------

 

During Employment and thereafter, the Executive shall not give any statement or
make any announcement, directly or indirectly, orally or in writing, publicly or
to the media (electronic, print or otherwise) about the Company or any of its
Affiliates, without the prior written consent of the Board or its expressly
authorized representative.

 

3.Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose to the Company all Intellectual Property (as defined
herein).  The Executive hereby assigns and agrees to assign to the Company (or
as otherwise directed by the Company) the Executive’s full right, title and
interest in and to all Intellectual Property.  The Executive agrees to execute
any and all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. All copyrightable             works that
the Executive creates in the performance of her services hereunder shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Company.

 

4.Enforcement of Covenants.  The Executive acknowledges that she has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon her pursuant to this Schedule 1. The Executive
agrees without reservation that each of the restraints contained herein is
necessary for the reasonable and proper protection of the goodwill, Confidential
Information and other legitimate interests of the Company and its Affiliates;
that each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent her from obtaining other
suitable employment during the period in which the Executive is bound by these
restraints.  The Executive further agrees that she will never assert, or permit
to be asserted on her behalf, in any forum, any position contrary to the
foregoing.  The Executive further acknowledges that, were she to breach any of
the covenants contained in this Schedule 1, the damage to the Company would be
irreparable. The Executive therefore agrees that the Company, in addition to any
other remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by the Executive of
any of said covenants, without having to post bond.  So that the Company and its
Affiliates may enjoy the full protection of these bargained-for restrictions,
the parties agree that the period of restriction in any of the covenants in this
Schedule 1 shall be tolled, and shall not run, during any period the Executive
is in breach thereof.  The parties further agree that, in the event that any
provision of this Schedule 1 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.

 

-14-

--------------------------------------------------------------------------------

 

5.Definitions. For purposes of this Schedule 1, in addition to the definitions
set forth in Employment Agreement by and between the Executive and the Company,
effective as of June 4, 2018, the following definitions shall apply.

 

(a)

“Confidential Information” means any and all information of the Company and its
Affiliates that is not generally known by those with whom the Company or any of
its Affiliates competes or does business, or with whom the Company or any of its
Affiliates plans to compete or do business and any and all information, publicly
known in whole or in part or not, which, if disclosed by the Company or any of
its Affiliates would assist in competition against them.  Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and the nature and
substance of those relationships. Confidential Information also includes any
information that the Company or any of its Affiliates has received, or may
receive hereafter, belonging to customers or others with any understanding,
express or implied, that the information would not be disclosed.

 

 

(b)

“Employment” means the Executive’s employment or other service relationship with
the Company and its Affiliates. If a Executive’s relationship is with an
Affiliate and that entity ceases to be an Affiliate, the Executive will be
deemed to cease Employment when the entity ceases to be an Affiliate unless the
Executive transfers Employment to the Company or its remaining Affiliates.

 

 

(c)

“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by the Executive (whether alone or with others, whether
or not during normal business hours or on or off Company premises) during the
Executive’s Employment that relate to either the Products or any prospective
activity of the Company or any of its Affiliates or that make use
of  Confidential Information or any of the equipment or facilities of the
Company or any of its Affiliates.

 

 

(d)

“Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
Employment.

 

 

-15-

--------------------------------------------------------------------------------

 

Execution Version

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the payments to be provided me in connection with
the termination of my employment under the applicable provision of Section 5 of
the agreement between me and Champion Home Builders, Inc. (the “Company”) dated
as of June 4, 2018 (the “Agreement”), which are conditioned on my signing this
Release of Claims and to which I am not otherwise entitled, I, on my own behalf
and on behalf of my heirs, executors, administrators, beneficiaries,
representatives and assigns, and all others connected with or claiming through
me, hereby release and forever discharge the Company, its subsidiaries and other
Affiliates and all of their respective past, present and future officers,
directors, managers, trustees, shareholders, employees, agents, general and
limited partners, members, managers, joint venturers, employee benefits plans,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from any and all
causes of action, rights or claims of any type or description, known or unknown,
which I have had in the past, now have, or might now have, through the date of
my signing of this Release of Claims, in any way resulting from, arising out of
or connected with my employment by the Company or any of its subsidiaries or
other Affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of its subsidiaries or other Affiliates, each as amended from
time to time).

 

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim,
(ii) any right of indemnification or contribution that I have pursuant to the
Articles of Incorporation and / or By-Laws of the Company or any of its
subsidiaries or other Affiliates, (iii) any right of indemnification or
contribution that I have pursuant to any Directors & Officers indemnification or
ERISA insurance policies secured by the Company or any of its subsidiaries or
other Affiliates, (iv) any whistleblower or anti-retaliation law, each as may
have been or may be amended, and (v) any other claims which are, by law, not
waivable.

 

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the later of the date my employment with
the Company terminates or the date I receive this Release of Claims, provided
that this Release of Claims, signed and dated by me, is received not later than
the sixtieth (60th) day following the date my employment with the Company
terminated by the person designated under the Agreement to receive notices on
behalf of the Company in order for me to qualify for benefits under the
applicable provision of Section 5 of the Agreement. I also acknowledge that I am
advised by the Company and its subsidiaries and other Affiliates to seek the
advice of an attorney prior to signing this Release of Claims; that I have had
sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

 

 

--------------------------------------------------------------------------------

 

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.  I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the person designated under the Agreement to receive notices on behalf
of the Company and that this Release of Claims will take effect only upon the
expiration of such seven-day revocation period and only if I have not timely
revoked it.

 

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:

 

 

 

Name (please print):

 

 

 

Date Signed:

 

 

-17-

--------------------------------------------------------------------------------

 

EXHIBIT B

INDEMNIFICATION AGREEMENT

 